Exhibit 10.12

 

SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated)

 

1.                                      PURPOSE

 

The purpose of this Plan is to provide an opportunity for Employees of Seagate
Technology, a Cayman Islands limited company (the “Corporation”) and its
Designated Subsidiaries, to purchase Common Stock of the Corporation and thereby
to have an additional incentive to contribute to the prosperity of the
Corporation. It is the intention of the Corporation that the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), and the Plan shall be administered in
accordance with this intent. In addition, the Plan authorizes the grant of
options pursuant to sub-plans or special rules adopted by the Administrator
designed to achieve desired tax or other objectives in particular locations
outside of the United States, which sub-plans shall not be required to comply
with the requirements of Section 423 of the Code or all of the specific
provisions of the Plan, including but not limited to terms relating to
eligibility, Offering Periods, Purchase Periods, or Purchase Price.

 

2.                                      DEFINITIONS

 

2.1                                 “Applicable Law” shall mean the legal
requirements relating to the administration of an employee stock purchase plan
under applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, the Code, any stock exchange rules or regulations and the
applicable laws of any other country or jurisdiction, as such laws, rules,
regulations and requirements shall be in place from time to time.

 

2.2                                 “Board” shall mean the Board of Directors of
the Corporation.

 

2.3                                 “Code” shall mean the U.S. Internal Revenue
Code of 1986, as amended. Any reference to a section of the Code herein shall be
a reference to any successor or amended section of the Code.

 

2.4                                 “Committee” shall mean the committee
appointed by the Board in accordance with Section 15 of the Plan.

 

2.5                                 “Common Stock” shall mean the Common Stock
of the Corporation, or any securities into which such Common Stock may be
converted.

 

2.6                                 “Compensation” shall mean an Employee’s base
cash compensation and commissions, but shall exclude such items as allowances,
differentials, bonuses or premiums such as those for working shifts or overtime,
payments for incentive compensation, incentive payments, bonuses, income from
the exercise or vesting or the sale, exchange or other disposition of a
compensatory stock award granted to the Employee by the Corporation or a
Designated Subsidiary, and other forms

 

1

--------------------------------------------------------------------------------


 

of extraordinary compensation. The Committee shall have the authority to
determine and approve all forms of pay to be included in the definition of
Compensation and may change the definition on a prospective basis.

 

2.7                                 “Corporation” shall mean Seagate Technology,
a Cayman Islands limited company.

 

2.8                                 “Designated Subsidiary” shall mean a
Subsidiary that has been designated by the Committee in its sole discretion as
eligible to participate in the Plan with respect to its Employees.

 

2.9                                 “Effective Date” shall mean the date on
which the registration statement on Form S-1 filed with the Securities and
Exchange Commission pursuant to Rule 424 under the Securities Act for the
initial public offering of the Corporation’s Common Stock (the “Registration
Statement”) becomes effective.

 

2.10                           “Employee” shall mean an individual classified as
an employee (within the meaning of Code Section 3401(c) and the regulations
thereunder) by the Corporation or a Designated Subsidiary on the Corporation’s
or such Designated Subsidiary’s payroll records during the relevant
participation period. Employee shall not include individuals whose employment is
for less than the specific number of days determined by the Committee as of the
“Offering Date.” Individuals classified as independent contractors, consultants,
advisers, or members of the Board or the board of directors of a Designated
Subsidiary are not considered “Employees” by virtue of such station.

 

2.11                           “Exchange Act” shall mean the U.S. Securities
Exchange Act of 1934, as amended.

 

2.12                           “Fair Market Value” on a given date of
determination (i.e., an Offering Date or Purchase Date, as appropriate) shall
mean the value of Common Stock determined as follows: (i) if the Common Stock is
listed on any established stock exchange or a national market system, its Fair
Market Value shall be the closing sales price for a share of the Common Stock
(or the closing bid, if no sales were reported) on the date of determination as
quoted on such exchange or system on which the Common Stock has the highest
average trading volume, as reported in The Wall Street Journal or such other
source as the Committee deems reliable, or (ii) if the Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported,
its Fair Market Value shall be the mean of the closing bid and asked prices for
the Common Stock on the date of such determination, as reported in The Wall
Street Journal or such other source as the Committee deems reliable, or,
(iii) in the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board. For
purposes of the Offering Date under the first Offering Period, the Fair Market
Value of a share of the Common Stock of the Company shall be the initial price
to the public as set forth in the final prospectus included with the
Registration Statement.

 

2

--------------------------------------------------------------------------------


 

2.13                           “Offering Date” shall mean the first Trading Day
of an Offering Period under the Plan; provided that the Offering Date of the
first Offering Period will be the Effective Date.

 

2.14                           “Offering Period” shall mean a period of
approximately twelve (12) months during which an option granted pursuant to the
Plan may be exercised; provided, however, that effective for Offering Periods
commencing on or after February 1, 2006, the term “Offering Period” shall mean a
period of approximately six (6) months during which an option granted pursuant
to the Plan may be exercised.  For Offering Periods that commence prior to
February 1, 2006, the Plan shall be implemented by a series of Offering Periods
of approximately twelve (12) months duration, with new Offering Periods
commencing on the first Trading Day on or after February 1 and August 1 of each
year and ending on the last Trading Day in the twelve month period ending on
January 31 and July 31 of the subsequent year; provided that the first Offering
Period shall commence on the Effective Date and shall end on the last Trading
Day on or before January 31, 2004.  Effective for Offering Periods that commence
on or after February 1, 2006, the Plan shall be implemented by a series of
Offering Periods of approximately six (6) months duration, with new Offering
Periods commencing on the first Trading Day on or after February 1 and August 1
of each year and ending on the last Trading Day in the six-month period ending
on the next July 31 and January 31, respectively.  The duration and timing of
Offering Periods may be changed or modified by the Committee.

 

2.15                           “Offering Price” shall mean the Fair Market Value
of a share of Common Stock on the Offering Date of an Offering Period.

 

2.16                           “Officer” shall mean a person who is an officer
of the Corporation within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

2.17                           “Participant” shall mean a participant in the
Plan as described in Section 5 of the Plan.

 

2.18                           “Plan” shall mean this Employee Stock Purchase
Plan.

 

2.19                           “Purchase Date” shall mean the last Trading Day
of each Purchase Period.

 

2.20                           “Purchase Period” shall mean, with respect to
Offering Periods that commence on prior to February 1, 2006, the period of
approximately six (6) months commencing after one Purchase Date and ending with
the next Purchase Date, with new Purchase Periods commencing on the first
Trading Day on or after February 1 and August 1 of each year and ending on the
last Trading Day in the six-month period ending on the next July 31 and
January 31, respectively; provided that the first Purchase Period shall commence
on the Effective Date and

 

3

--------------------------------------------------------------------------------


 

shall end at the completion of the seventh complete calendar month following the
Effective Date unless otherwise determined by the Committee. The second Purchase
Period of the first Offering Period shall begin on the first Trading Day
following the end of the first Purchase Period and shall end on the last Trading
Day on or before January 31, 2004. Subsequent Purchase Periods, if any, shall
run consecutively after the termination of the preceding Purchase Period. 
Notwithstanding anything herein to the contrary, effective for Offering Periods
that commence on or after February 1, 2006, “Purchase Period” shall have the
same meaning as the term “Offering Period.”

 

2.21                           “Purchase Price” shall have the meaning set out
in Section 8.2.

 

2.22                           “Securities Act” shall mean the U.S. Securities
Act of 1933, as amended.

 

2.23                           “Shareowner” shall mean a record holder of shares
entitled to vote such shares of Common Stock under the Corporation’s by-laws.

 

2.24                           “Subsidiary” shall mean any entity treated as a
corporation (other than the Corporation) in an unbroken chain of corporations
beginning with the Corporation, within the meaning of Code Section 424(f),
whether or not such corporation now exists or is hereafter organized or acquired
by the Corporation or a Subsidiary.

 

2.25                           “Trading Day” shall mean a day on which U.S.
national stock exchanges and the National Market System are open for trading and
the Common Stock is being publicly traded on one or more of such markets.

 

3.                                      ELIGIBILITY

 

3.1                                 Any Employee employed by the Corporation or
by any Designated Subsidiary on an Offering Date shall be eligible to
participate in the Plan with respect to the Offering Period commencing on such
Offering Date. Committee may establish administrative rules requiring that
employment commence some minimum period (not to exceed 30 days) prior to an
Offering Date to be eligible to participate with respect to the Offering Period
beginning on that Offering Date. The Committee may also determine that a
designated group of highly compensated Employees is ineligible to participate in
the Plan so long as the excluded category fits within the definition of “highly
compensated employee” in Code Section 414(q).

 

3.2                                 No Employee may participate in the Plan if
immediately after an option is granted the Employee owns or is considered to own
(within the meaning of Code Section 424(d)) shares of Common Stock, including
Common Stock which the Employee may purchase by conversion of convertible
securities or under outstanding options granted by the Corporation, possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Corporation or of any of its Subsidiaries. All Employees
who participate in the

 

4

--------------------------------------------------------------------------------


 

Plan shall have the same rights and privileges under the Plan, except for
differences that may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided that individuals participating in a sub-plan adopted
pursuant to Section 16 which is not designed to qualify under Code section 423
need not have the same rights and privileges as Employees participating in the
Code section 423 Plan. Eligible Employees may not participate in more than one
Offering Period at a time.

 

4.                                      OFFERING PERIODS AND PURCHASE PERIODS

 

4.1                                 Offering Periods.  With respect to Offering
Periods commencing prior to February 1, 2006, the Plan shall generally be
implemented by a series of twelve (12) month Offering Periods with new Offering
Periods commencing on the first Trading Day on or after February 1 and August 1
and ending on the last Trading Day in the twelve month periods ending on
January 31 and July 31 of the next calendar year, respectively, or on such other
date as the Committee shall determine. The first Offering Period shall commence
on the Effective Date and shall end on the last Trading Day on or before
January 31, 2004. With respect to Offering Periods commencing on or after
February 1, 2006, the Plan shall generally be implemented by a series of six
(6) month Offering Periods with new Offering Periods commencing on the first
Trading Day on or after February 1 and August 1 and ending on the last Trading
Day in the six-month periods ending on the next July 31 and January 31,
respectively, or on such other date as the Committee shall determine, and
continuing thereafter until the Plan is terminated pursuant to Section 14
hereof. The Committee shall have the authority to change the frequency and/or
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings if such change is announced at least five (5) days
prior to the scheduled beginning of the first Offering Period to be affected
thereafter.

 

4.2                                 Purchase Periods.  With respect to Offering
Periods commencing prior to February 1, 2006, each Offering Period shall
generally consist of two (2) consecutive Purchase Periods of six (6) months’
duration, with new Purchase Periods commencing on the first Trading Day on or
after February 1 and August 1 of each year and ending on the last Trading Day in
the six-month period ending on the next July 31 and January 31, respectively.
With respect to Offering Periods commencing on or after February 1, 2006, each
Offering Period shall generally consist of one (1) Purchase Period that runs
concurrently with the Offering Period. The last Trading Day of each Purchase
Period shall be the “Purchase Date” for such Purchase Period; provided that the
first Purchase Period shall commence on the Effective Date and shall end at the
completion of the seventh complete calendar month following the Effective Date
unless otherwise determined by the Committee. The second Purchase Period of the
first Offering Period shall begin on the first Trading Day following the end of
the first Purchase Period and shall end on the last Trading Day on or before
January 31, 2004. Subsequent Purchase Periods, if any, shall run consecutively
after the termination of the preceding Purchase Period. The Committee shall have
the power to change

 

5

--------------------------------------------------------------------------------


 

the duration and/or frequency of Purchase Periods with respect to future
purchases if such change is announced at least five (5) days prior to the
scheduled beginning of the first Purchase Period to be affected.

 

5.                                      PARTICIPATION

 

5.1                                 An Employee who is eligible to participate
in the Plan in accordance with its terms at the beginning of an Offering Period
shall automatically receive an option in accordance with Section 8.1 and may
become a Participant by completing and submitting, on or before the date
prescribed by the Committee with respect to a given Offering Period, a completed
payroll deduction authorization and Plan enrollment form provided by the
Corporation or by following an electronic or other enrollment process as
prescribed by the Committee. An eligible Employee may authorize payroll
deductions at the rate of any whole percentage of the Employee’s Compensation,
not to exceed ten percent (10%) of the Employee’s Compensation (or such other
percentage as the Committee may establish from time to time before an Offering
Date) of such Employee’s Compensation on each payday during the Offering
Period.  All payroll deductions will be held in a general corporate account or a
trust account. No interest shall be paid or credited to the Participant with
respect to such payroll deductions. The Corporation shall maintain a separate
bookkeeping account for each Participant under the Plan and the amount of each
Participant’s payroll deductions shall be credited to such account. A
Participant may not make any additional payments into such account, unless
payroll deductions are prohibited under Applicable Law, in which case the
provisions of Section 5.2 of the Plan shall apply.

 

5.2                                 Notwithstanding any other provisions of the
Plan to the contrary, in locations where local law prohibits payroll deductions,
an eligible Employee may elect to participate through contributions to his or
her account under the Plan in a form acceptable to the Committee.  In such
event, any such Employees shall be deemed to be participating in a sub-plan,
unless the Committee otherwise expressly provides that such Employees shall be
treated as participating in the Plan.

 

5.3                                 Under procedures and at times established by
the Committee, a Participant may withdraw from the Plan during a Purchase
Period, by completing and filing a new payroll deduction authorization and Plan
enrollment form with the Corporation or by following electronic or other
procedures prescribed by the Committee. If a Participant withdraws from the Plan
during a Purchase Period, his or her accumulated payroll deductions will be
refunded to the Participant without interest, his or her right to participate in
the current Offering Period will be automatically terminated and no further
payroll deductions for the purchase of Common Stock will be made during the
Offering Period. The Committee may establish rules pertaining to the timing of
withdrawals, limiting the frequency with which Participants may withdraw and
re-enroll in the Plan and may impose a waiting period on Participants wishing to
re-enroll following withdrawal.

 

6

--------------------------------------------------------------------------------


 

5.4                                 A Participant may change his or her rate of
contribution through payroll deductions only during an open enrollment period or
such other times specified by the Committee by filing a new payroll deduction
authorization and Plan enrollment form or by following electronic or other
procedures prescribed by the Committee. If a Participant has not followed such
procedures to change the rate of contribution, the rate of contribution shall
continue at the originally elected rate throughout the Purchase Period and
future Purchase Periods (including Purchase Periods of subsequent Offering
Periods). Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code, the Committee may reduce a Participant’s payroll
deductions to zero percent (0%) at any time during a Purchase Period scheduled
to end during the current calendar year. Payroll deductions shall re-commence at
the rate provided in such Participant’s enrollment form at the beginning of the
first Purchase Period which is scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 5.3.

 

6.                                      TERMINATION OF EMPLOYMENT

 

In the event any Participant terminates employment with the Corporation and its
Designated Subsidiaries for any reason (including death) prior to the expiration
of a Purchase Period, the Participant’s participation in the Plan shall
terminate and all amounts credited to the Participant’s account shall be paid to
the Participant or, in the case of death, to the Participant’s heirs or estate,
without interest. Whether a termination of employment has occurred shall be
determined by the Committee. If a Participant’s termination of employment occurs
within a certain period of time as specified by the Committee (not to exceed 30
days) prior to the Purchase Date of the Purchase Period then in progress, his or
her option for the purchase of shares of Common Stock will be exercised on such
Purchase Date in accordance with Section 9 as if such Participant were still
employed by the Corporation. Following the purchase of shares on such Purchase
Date, the Participant’s participation in the Plan shall terminate and all
amounts credited to the Participant’s account shall be paid to the Participant
or, in the case of death, to the Participant’s heirs or estate, without
interest. The Committee may also establish rules regarding when leaves of
absence or changes of employment status will be considered to be a termination
of employment, including rules regarding transfer of employment among Designated
Subsidiaries, Subsidiaries and the Corporation, and the Committee may establish
termination-of-employment procedures for this Plan that are independent of
similar rules established under other benefit plans of the Corporation and its
Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.

 

7.                                      STOCK

 

Subject to adjustment as set forth in Section 11, the maximum number of shares
of Common Stock, which may be issued pursuant to the Plan shall be forty million
(40,000,000) shares, plus an automatic annual increase (the “Annual Increase”)
on the first day of the Corporation’s fiscal year beginning in 2003

 

7

--------------------------------------------------------------------------------


 

equal to the lesser of two million five hundred thousand (2,500,000) shares or
one-half of one percent (0.5%) of the outstanding shares on the last day of the
immediately preceding fiscal year, or such lesser number of shares as is
determined by the Board.(1) The maximum number of shares that may be granted
collectively to all Participants within any given Purchase Period is two and
one-half million (2,500,000) shares; provided, however, that unless and until
the Board determines otherwise, with respect to Purchase Periods commencing on
or after August 1, 2009, the maximum number of shares that may be granted
collectively to all Participants within any given Purchase Period shall be one
and one-half million (1,500,000) shares. If, on a given Purchase Date, the
number of shares with respect to which options are to be exercised exceeds
either maximum, the Corporation shall make pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable. In no event shall the total number of
shares issued under the Plan exceed seventy-five million (75,000,000) shares.

 

8.                                      OFFERING

 

8.1                                 On the Offering Date of each Offering
Period, each eligible Employee, whether or not such Employee has elected to
participate as provided in Section 5.1, shall be granted an option to purchase
that number of whole shares of Common Stock, not to exceed one thousand (1,000)
shares (or such other number of shares as determined by the Committee), which
may be purchased with the payroll deductions accumulated on behalf of such
Employee during each Purchase Period at the purchase price specified in
Section 8.2 below, subject to the additional limitation that no Employee
participating in the Section 423 Plan shall be granted an option to purchase
Common Stock under the Plan if such option would permit his or her rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Corporation and its Subsidiaries to accrue at a rate which
exceeds U.S. twenty-five thousand dollars (U.S. $25,000) of the Fair Market
Value of such Common Stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time. For purposes
of the Plan, an option is “granted” on a Participant’s Offering Date. An option
will expire upon the earlier to occur of (i) the termination of a Participant’s
participation in the Plan or such Offering Period (ii) the grant of an option to
such Participant on a subsequent Offering Date; or (iii) the termination of the
Offering Period. This Section 8.1 shall be interpreted so as to comply with Code
Section 423(b)(8).

 

8.2                                 The Purchase Price under each option shall
be with respect to a Purchase Period the lower of (i) a percentage (not less
than eighty-five percent (85%)) established by the Committee (“Designated
Percentage”) of the Offering Price, or (ii) the Designated Percentage of the
Fair Market Value of a share of Common Stock on the Purchase Date on which the
Common Stock is purchased; provided

 

--------------------------------------------------------------------------------

(1) Under this provision, effective for fiscal years commencing on or after
fiscal year 2003, the Board has determined that no shares will be added pursuant
to the Annual Increase until further affirmative action is taken by the Board in
the future.

 

8

--------------------------------------------------------------------------------


 

that the Purchase Price may be adjusted by the Committee pursuant to Sections 11
or 12 in accordance with Section 424(a) of the Code. The Committee may change
the Designated Percentage with respect to any future Offering Period, but not to
below eighty-five percent (85%), and the Committee may determine with respect to
any prospective Offering Period that the option price shall be the Designated
Percentage of the Fair Market Value of a share of the Common Stock on the
Purchase Date.

 

9.                                    PURCHASE OF STOCK

 

Unless a Participant withdraws from the Plan as provided in Section 5.3 or
except as provided in Sections 12 or 14.2, upon the expiration of each Purchase
Period, a Participant’s option shall be exercised automatically for the purchase
of that number of whole shares of Common Stock which the accumulated payroll
deductions credited to the Participant’s account at that time shall purchase at
the applicable price specified in Section 8.2. Notwithstanding the foregoing,
the Corporation or its designee may make such provisions and take such action as
it deems necessary or appropriate for the withholding of taxes and/or social
insurance which the Corporation or its Designated Subsidiary is required by
Applicable Law. Each Participant, however, shall be responsible for payment of
all individual tax liabilities arising under the Plan. The shares of Common
Stock purchased upon exercise of an option hereunder shall be considered for tax
purposes to be sold to the Participant on the Purchase Date.  During his or her
lifetime, a Participant’s option to purchase shares of Common Stock hereunder is
exercisable only by him or her.

 

10.                             PAYMENT AND DELIVERY

 

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of payroll deductions credited to the Participant’s
account not used for the purchase, except as specified below. The Committee may
permit or require that shares be deposited directly with a broker designated by
the Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer. The Committee may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares. The Corporation shall retain the
amount of payroll deductions used to purchase Common Stock as full payment for
the Common Stock and the Common Stock shall then be fully paid and
non-assessable. No Participant shall have any voting, dividend, or other
Shareowner rights with respect to shares subject to any option granted under the
Plan until the shares subject to the option have been purchased and delivered to
the Participant as provided in this Section 10. The Committee may in its
discretion direct the Corporation to retain in a Participant’s account for the
subsequent Purchase Period or Offering Period any payroll deductions which are
not sufficient to purchase a whole share of Common Stock or return such amount
to the

 

9

--------------------------------------------------------------------------------


 

Participant. Any other amounts left over in a Participant’s account after a
Purchase Date shall be returned to the Participant.

 

11.                               RECAPITALIZATION

 

Subject to any required action by the Shareowners of the Corporation, if there
is any change in the outstanding shares of Common Stock because of a merger,
consolidation, spin-off, reorganization, recapitalization, dividend in property
other than cash, stock split, reverse stock split, stock dividend, liquidating
dividend, combination or reclassification of the Common Stock (including any
such change in the number of shares of Common Stock effected in connection with
a change in domicile of the Corporation), or any other increase or decrease in
the number of shares of Common Stock effected without receipt of consideration
by the Corporation, provided that conversion of any convertible securities of
the Corporation shall not be deemed to have been “effected without
consideration,” the number of securities covered by each option under the Plan
which has not yet been exercised and the number of securities which have been
authorized and remain available for issuance under the Plan, as well as the
maximum number of securities which may be purchased by a Participant in a
Purchase Period, the number of securities in the Annual Increase, and the price
per share covered by each option under the Plan which has not yet been
exercised, may be appropriately adjusted by the Board, and the Board shall take
any further actions which, in the exercise of its discretion, may be necessary
or appropriate under the circumstances. The Board’s determinations under this
Section 11 shall be conclusive and binding on all parties.

 

12.                               MERGER, LIQUIDATION, OTHER CORPORATION
TRANSACTIONS

 

12.1                           In the event of the proposed liquidation or
dissolution of the Corporation, the Offering Period will terminate immediately
prior to the consummation of such proposed transaction, unless otherwise
provided by the Board in its sole discretion, and all outstanding options shall
automatically terminate and the amounts of all payroll deductions will be
refunded without interest to the Participants.

 

12.2                           In the event of a proposed sale of all or
substantially all of the assets of the Corporation, or the merger or
consolidation or similar combination of the Corporation with or into another
entity, then in the sole discretion of the Board, (1) each option shall be
assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor entity, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation, combination or sale shall be treated as a Purchase Date, and all
outstanding options shall be exercised on such date, (3) all outstanding options
shall terminate and the accumulated payroll deductions will be refunded without
interest to the Participants, or (4) outstanding options shall continue
unchanged.

 

10

--------------------------------------------------------------------------------


 

13.                             TRANSFERABILITY

 

Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive shares of Common Stock under the
Plan may be voluntarily or involuntarily assigned, transferred, pledged, or
otherwise disposed of in any way, and any attempted assignment, transfer,
pledge, or other disposition shall be null and void and without effect. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interests under the Plan, other than as permitted by the Code,
such act shall be treated as an election by the Participant to discontinue
participation in the Plan pursuant to Section 5.3.

 

14.                               AMENDMENT OR TERMINATION OF THE PLAN

 

14.1                           The Plan shall continue until terminated in
accordance with Section 14.2.

 

14.2                           The Board may, in its sole discretion, insofar as
permitted by law, terminate or suspend the Plan, or revise or amend it in any
respect whatsoever, except that, without approval of the Shareowners, no such
revision or amendment shall increase the number of shares subject to the Plan,
other than an adjustment under Section 7 and Section 11 of the Plan, or make
other changes for which Shareowner approval is required under Applicable Law.
Upon a termination or suspension of the Plan, the Board may in its discretion
(i) return without interest, the payroll deductions credited to Participants’
accounts to such Participants or (ii) set an earlier Purchase Date with respect
to an Offering Period and Purchase Period then in progress.

 

15.                             ADMINISTRATION

 

15.1                           The Board shall appoint a committee of one or
more individuals to administer the Plan (the “Committee”), which, unless
otherwise specified by the Board, shall consist of the members of the
Corporation’s Administrative Committee, as constituted from time to time in
accordance with its charter, and generally made up of senior members of
management from the Corporation’s Legal, Finance and Human Resources functions. 
The Committee will serve for such period of time as the Board or the
Compensation Committee of the Board may specify and whom the Board or the
Compensation Committee of the Board may remove at any time. The Committee will
have the authority and responsibility for the day-to-day administration of the
Plan, the authority and responsibility specifically provided in this Plan and
any additional duty, responsibility and authority delegated to the Committee by
the Board or the Compensation Committee of the Board, which may include any of
the functions assigned to the Board in this Plan. The Committee may delegate to
one or more individuals the day-to-day administration of the Plan. The Committee
shall have full power and authority to adopt, amend and rescind any rules and
regulations which it deems desirable and appropriate for the proper
administration of the Plan, to construe and interpret the provisions and
supervise the administration of

 

11

--------------------------------------------------------------------------------


 

the Plan, to make factual determinations relevant to Plan entitlements and to
take all action in connection with administration of the Plan as it deems
necessary or advisable, consistent with the delegation from the Board or the
Compensation Committee of the Board. Decisions of the Board or the Compensation
Committee of the Board and the Committee shall be final and binding upon all
participants. Any decision reduced to writing and signed by a majority of the
members of the Committee shall be fully effective as if it had been made at a
meeting of the Committee duly held. The Corporation shall pay all expenses
incurred in the administration of the Plan.

 

15.2                           In addition to such other rights of
indemnification as they may have as members of the Board or officers or
employees of the Corporation, members of the Board and of the Committee shall be
indemnified by the Corporation against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted under the Plan, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Corporation) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such person is
liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Corporation, in
writing, the opportunity at its own expense to handle and defend the same.

 

16.                             COMMITTEE RULES FOR FOREIGN JURISDICTIONS

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, payroll tax, withholding procedures
and handling of stock certificates which vary with local requirements; however,
if such varying provisions are not in accordance with the provisions of
Section 423(b) of the Code, including but not limited to the requirement of
Section 423(b)(5) of the Code that all options granted under the Plan shall have
the same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
the Plan.  The Committee may also adopt sub-plans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Code section 423. The rules of such sub-plans may take precedence over
other provisions of this Plan, with the exception of Section 7, but unless
otherwise

 

12

--------------------------------------------------------------------------------


 

superseded by the terms of such sub-plan, the provisions of this Plan shall
govern the operation of such sub-plan.

 

17.                             SECURITIES LAWS REQUIREMENTS

 

17.1                           No option granted under the Plan may be exercised
to any extent unless the shares to be issued upon such exercise under the Plan
are covered by an effective registration statement pursuant to the Securities
Act and the Plan is in compliance with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, applicable state
and foreign securities laws and the requirements of any stock exchange upon
which the Shares may then be listed, subject to the approval of counsel for the
Corporation with respect to such compliance. If on a Purchase Date in any
Offering Period hereunder, the Plan is not so registered or in such compliance,
options granted under the Plan which are not in compliance shall not be
exercised on such Purchase Date, and the Purchase Date shall be delayed until
the Plan is subject to such an effective registration statement and such
compliance, except that the Purchase Date shall not be delayed more than twelve
(12) months and the Purchase Date shall in no event be more than twenty-seven
(27) months from the Offering Date. If, on the Purchase Date of any offering
hereunder, as delayed to the maximum extent permissible, the Plan is not
registered and in such compliance, options granted under the Plan which are not
in compliance shall not be exercised and all payroll deductions accumulated
during the Offering Period (reduced to the extent, if any, that such deductions
have been used to acquire shares of Common Stock) shall be returned to the
Participants, without interest. The provisions of this Section 17 shall comply
with the requirements of Section 423(b)(5) of the Code to the extent applicable.

 

17.2                           As a condition to the exercise of an option, the
Corporation may require the person exercising such option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Corporation, such a representation
is required by any of the aforementioned applicable provisions of law.

 

18.                               GOVERNMENTAL REGULATIONS

 

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

 

19.                               NO ENLARGEMENT OF EMPLOYEE RIGHTS

 

Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of the Corporation
or

 

13

--------------------------------------------------------------------------------


 

any Designated Subsidiary or to interfere with the right of the Corporation or
Designated Subsidiary to discharge any Employee or other individual at any time,
for any reason or no reason, with or without notice.

 

20.                             GOVERNING LAW

 

This Plan shall be governed by applicable laws of the State of California.

 

21.                             EFFECTIVE DATE

 

This Plan shall be effective on the Effective Date, subject to approval of the
Shareowners of the Corporation within twelve (12) months before or after its
date of adoption by the Board.

 

22.                             REPORTS

 

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.

 

23.                             DESIGNATION OF BENEFICIARY FOR OWNED SHARES

 

With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by the Corporation or its assignee on
the Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of a Purchase Period but prior to delivery to him or
her of such shares and cash.  In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to the
Purchase Date of an Offering Period.  If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective, to the extent required by local law. The
Participant (and if required under the preceding sentence, his or her spouse)
may change such designation of beneficiary at any time by written notice.
Subject to local legal requirements, in the event of a Participant’s death, the
Corporation or its assignee shall deliver any shares of Common Stock and/or cash
to the designated beneficiary. Subject to local law, in the event of the death
of a Participant and in the absence of a beneficiary validly designated who is
living at the time of such Participant’s death, the Corporation shall deliver
such shares of Common Stock and/or cash to the executor or administrator of the
estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Corporation), the Corporation in its sole
discretion, may deliver (or cause its assignee to deliver) such shares of Common
Stock and/or cash to the spouse, or to any one or more

 

14

--------------------------------------------------------------------------------


 

dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Corporation, then to such other person as the
Corporation may determine. The provisions of this Section 23 shall in no event
require the Corporation to violate local law, and the Corporation shall be
entitled to take whatever action it reasonably concludes is desirable or
appropriate in order to transfer the assets allocated to a deceased
Participant’s account in compliance with local law.

 

24.                               ADDITIONAL RESTRICTIONS OF RULE 16b-3.

 

The terms and conditions of options granted hereunder to, and the purchase of
shares of Common Stock by, persons subject to Section 16 of the Exchange Act
shall comply with the applicable provisions of Rule 16b-3.  This Plan shall be
deemed to contain, and such options shall contain, and the shares of Common
Stock issued upon exercise thereof shall be subject to, such additional
conditions and restrictions, if any, as may be required by Rule 16b-3 to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

 

25.                               NOTICES

 

All notices or other communications by a Participant to the Corporation under or
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Corporation at the location, or by the
person, designated by the Corporation for the receipt thereof.

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

 

SEAGATE TECHNOLOGY

DESIGNATED SUBSIDIARIES

 

Seagate Technology (US) Holdings, Inc.

Seagate Technology Australia Pty.

Seagate Technology SAS

Seagate Technology GmbH

Seagate Technology (Hong Kong) Limited

Seagate Technology AB

Seagate Technology Taiwan Ltd.

Seagate Technology International (Wuxi) Co. Ltd.

Seagate Technology (Ireland)

Senai Seagate Industries (M) Sdn. Bhd.

Penang Seagate Industries (M) Sdn. Bhd.

Seagate Technology Media (Ireland)

Nippon Seagate Inc.

Seagate Singapore International Headquarters

Seagate Technology (Marlow) Limited

Seagate Technology (Thailand) Limited

Seagate Technology International

Maxtor Technology (Suzhou) Co. Ltd.

Seagate International (Johor) Sdn. Bhd.

Seagate Technology Republic Ireland Limited

Seagate Technology HDD (India) Private Limited

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Employee Stock Purchase Plan (the “Subplan”) is to
permit eligible contract workers who perform work for the Corporation in the
countries designated from time to time by the Committee in its sole discretion
and listed on Exhibit A to the Subplan (any one such individual a “Contractor,”
and collectively, “Contractors”) to participate in the Seagate Technology
Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP except as set forth in this Subplan. Capitalized terms not otherwise
defined in this Subplan shall have the same meaning as set forth in the ESPP.

 

3.                                      Definition of Employee.  For purposes of
the Subplan, references to Employees in the ESPP shall include Contractors.

 

4.                                      Exhibit A.  The Committee shall have the
authority in its sole discretion to amend the list of countries on Exhibit A
attached to this Subplan as necessary and desirable and for such amendments to
take effect as shall be determined by the Committee in its sole and absolute
discretion.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Contractors who participate under the ESPP shall be subject to the terms
and conditions set forth in the ESPP.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Estonia

Lebanon

Poland

Russia

Turkey

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN FOR EMPLOYEES
IN MALAYSIA

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Employee Stock Purchase Plan (the “Subplan”) is to
set forth requirements with respect to the participation by eligible Employees
at Senai Seagate Industries (M) Sdn. Bhd., Penang Seagate Industries (M) Sdn.
Bhd. and Seagate International (Johor) Sdn. Bhd. in Malaysia in the Seagate
Technology Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Conditions Upon Issuance of Shares.

 

3.1                                 Notwithstanding Sections 5.1 and 9 of the
ESPP, no payroll deductions shall be made and no shares shall be issued with
respect to options held by Participants in Malaysia unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, the requirements of any stock exchange upon which the shares may
then be listed, and the Malaysian Employment Act of 1955 and the regulations
promulgated thereunder, and shall be further subject to the approval of counsel
for the Corporation with respect to such compliance.

 

3.2                                 The Corporation’s obligations to make
payroll deductions pursuant to the written instructions of Participants in
Malaysia and to issue shares to Participants in Malaysia under the ESPP are
specifically conditioned upon receiving approval in writing from the Director
General of Labour of the Ministry of Human Resources in Malaysia authorizing
payroll deductions for Participants in Malaysia. Unless and until such approval
is granted, the Committee shall have the authority in its sole discretion to
extend or terminate Purchase Periods and/or Offering Periods, and to modify or
rescind any conditional rights the Corporation or its Designated Subsidiaries in
Malaysia may have to receive funds from Participants in Malaysia pursuant to
such Participants’ written instructions.

 

4.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Malaysia with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole shares of Common Stock.  In the event
a Participant in Malaysia has not accumulated sufficient payroll deductions
during a given Purchase Period to purchase at least

 

--------------------------------------------------------------------------------


 

ten (10) whole shares of Common Stock, such Participant will be deemed to have
withdrawn from the Plan with respect to that Purchase Period and his or her
payroll deductions will be refunded to the Participant without interest promptly
following the end of the Purchase Period.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Participants in Malaysia shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN FOR EMPLOYEES
IN THAILAND

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Employee Stock Purchase Plan (the “Subplan”) is to
set forth requirements with respect to the participation by eligible Employees
at Seagate Technology (Thailand) Limited in Thailand in the Seagate Technology
Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Conditions Upon Issuance of Shares.

 

3.1                                 Notwithstanding Section 9 of the ESPP,
shares shall not be issued with respect to options held by Participants in
Thailand unless the exercise of such options and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including the Securities Act, the Exchange Act, the
rules and regulations promulgated thereunder, the requirements of any stock
exchange upon which the shares may then be listed, and the Thai Securities and
Exchange Act and the regulations promulgated thereunder, and shall be further
subject to the approval of counsel for the Corporation with respect to such
compliance.

 

3.2                                 The Corporation’s obligation to issue shares
to Participants in Thailand under the ESPP is specifically conditioned upon
receiving approval from the Thai Securities and Exchange Commission for the
issuance of securities under the ESPP to Participants in Thailand. Unless and
until such approval is granted, the Committee shall have the authority in its
sole discretion to extend or terminate Purchase Periods and/or Offering Periods,
and to modify or rescind any conditional rights the Corporation or its
Designated Subsidiary in Thailand may have to receive funds from Participants in
Thailand pursuant to such Participants’ written instructions.

 

4.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Thailand with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole shares of Common Stock.  In the event
a Participant in Thailand has not accumulated sufficient payroll deductions
during a given Purchase Period to purchase at least ten (10) whole shares of
Common Stock, such Participant will be deemed to have withdrawn from the Plan
with respect to that Purchase Period and his or her

 

--------------------------------------------------------------------------------


 

payroll deductions will be refunded to the Participant without interest promptly
following the end of the Purchase Period.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Participants in Thailand shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN FOR EMPLOYEES
IN SINGAPORE

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Employee Stock Purchase Plan (the “Subplan”) is to
set forth requirements with respect to the participation by eligible Employees
at Seagate Technology International and Seagate Singapore International
Headquarters in Singapore in the Seagate Technology Employee Stock Purchase Plan
(the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Singapore with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole shares of Common Stock.  In the event
a Participant in Singapore has not accumulated sufficient payroll deductions
during a given Purchase Period to purchase at least ten (10) whole shares of
Common Stock, such Participant will be deemed to have withdrawn from the Plan
with respect to that Purchase Period and his or her payroll deductions will be
refunded to the Participant without interest promptly following the end of the
Purchase Period.

 

4.                                      Terms of the ESPP.  Except as set forth
above, Participants in Singapore shall be subject to the terms and conditions
set forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN FOR EMPLOYEES
IN CHINA

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology Employee Stock Purchase Plan (the “Subplan”) is to
set forth requirements with respect to the participation by eligible Employees
at Seagate Technology International (Wuxi) Co. Ltd. and Maxtor Technology
(Suzhou) Co. Ltd. in China in the Seagate Technology Employee Stock Purchase
Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
China with respect to a given Purchase Period unless the applicable Participant
has accumulated sufficient payroll deductions during such Purchase Period to
purchase at least ten (10) whole shares of Common Stock.  In the event a
Participant in China has not accumulated sufficient payroll deductions during a
given Purchase Period to purchase at least ten (10) whole shares of Common
Stock, such Participant will be deemed to have withdrawn from the Plan with
respect to that Purchase Period and his or her payroll deductions will be
refunded to the Participant without interest promptly following the end of the
Purchase Period.

 

4.                                      Terms of the ESPP.  Except as set forth
above, Participants in China shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------